Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on April 20, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 15, the phrase, “wherein Rz(a) < Rz(r)” is indefinite. It is unclear what is meant by this phrase, as instant claim 11 does not disclose Rz(r).  At best, claim 14 discloses Rz(r) is a surface roughness for resin layer (B).

Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al (U.S. 2012/0263947). 
	Ozawa discloses a laminated film (paragraph 2) comprising a blocking layer 11 made of a polyester resin film (paragraph 37) which is interpreted as the substrate layer as shown in Figure 1 of Ozawa:

    PNG
    media_image1.png
    189
    542
    media_image1.png
    Greyscale

Along with a first transparent resin film 10, which can include polyester resins (paragraph 33) which is interpreted as the resin layer B.  Ozawa further discloses 
a pressure-sensitive adhesive layer-attached transparent resin film (12) which is an acrylic pressure sensitive adhesive layer (paragraph 20).  Because Ozawa discloses a laminated film with the same materials as claimed and preferentially disclosed, the film 
	Concerning claim 13, because Ozawa discloses a laminated film with the same materials as claimed and preferentially disclosed, the film of Ozawa will inherently possess the haze claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Ozawa has the same chemical structure, the properties, including haze is necessarily present. MPEP 2112.01 II.
	Concerning claim 19, because Ozawa discloses a laminated film with the same materials as claimed and preferentially disclosed, the film of Ozawa will inherently possess the arithmetic average roughness claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Ozawa has the same chemical structure, the properties, including arithmetic average roughness is necessarily present. MPEP 2112.01 II.
Concerning claim 20, because Ozawa discloses a laminated film with the same materials as claimed and preferentially disclosed, the film of Ozawa will inherently possess the hardness claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Ozawa has the same chemical structure, the properties, including hardness is necessarily present. MPEP 2112.01 II.


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 12 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ozawa et al (U.S. 2012/0263947). 
	Ozawa is taken as above.  Ozawa does not disclose the thickness of the resin layer A. However thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 12.
	Concerning claim 16, Ozawa discloses the resin composition comprises styrene and thermoplastic material (paragraph 34).
	Concerning claim 17, the phrase “when a ten-point average surface roughness…Rz(a)” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
	Concerning claim 18, Ozawa discloses the laminated film comprises particles
(paragraphs 53-54).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781